                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GEORGE VANCE THOMPSON, III ,

             Petitioner,

v.                                                  Case No.: 2:18-cv-608-FtM-38NPM

UNITED STATES OF AMERICA,

              Respondent.
                                           /

                                          ORDER1

       Pursuant to the Court’s August 26, 2019 Order (Doc. 12), Petitioner filed an

Amended Motion to Vacate, Set Aside or Correct Sentence (2255)                (Doc. 16) with

memorandum in support (Doc. 17).           The Court deems the Motion and attached

memorandum is certified as being signed under penalty of perjury by Petitioner’s Notice

of Filing filed separately (Doc. 15).2

       Accordingly, it is now

       ORDERED:


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 In the future, Petitioner shall include his verification not as a separate document but at

the end of the pleading. The rules applicable to this Court require all pleadings, motions
and other papers filed with the Court to be signed by counsel or by the party personally if
the party is unrepresented. Fed. R. Civ. P. 11(a); M.D. Fla. R. 1.05(d). Specifically, a
petitioner is required to certify the accuracy of the facts alleged, under penalty of perjury.
28 U.S.C. § 1746.
        1.    The Clerk shall correct the docket text to reflect the Amended Motion to

Vacate, Set Aside or Correct Sentence (2255) (Doc. 16) and memorandum (Doc. 17)

certified by Petitioner’s Notice of Filing (Doc. 15).

       2.     Respondent shall file a response to Petitioner’s Amended Motion to

Vacate, Set Aside or Correct Sentence (2255) (Doc. 16) within thirty (30) days of the

date of this Order.

       DONE and ORDERED in Fort Myers, Florida this 22nd day of October, 2019.




SA: FTMP-1
Copies: All Parties of Record




                                               2
